Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Claims 1-15 remain pending in the application. No claims have been amended. The Examiner read the remarks filed 08/22/2022. Specifically, the applicant discloses that the combination of the recited inner face and outer face of the first wall makes it possible to achieve internal reflection of the light radiation, which is used to measure the concentration of one or more of these elements, without using a metal reflective coating; and refutes the rejection that Fuji-Wara does not teach a first wall with the inner and outer face. The applicant argues that the structure does not teach the inner and outer face of which is substantially flat.
Applicant’s arguments, see remarks, filed 08/22/2022, with respect to the rejection(s) of claim(s) 1-4, 9, 11-12 under Fuji-Wara have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nexo.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 9, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuji-Wara (WO 02/088698A1), in view of Nexo (US 4,818,882).

          Fuji-Wara teaches:
          In regards to claim 1, Fuji-Wara teaches a device for photoacoustic characterisation of a gaseous substance, the device comprising: (abstract, claim 1)

          a light source adapted to emit a light radiation, and (para(s) 0009-0010)

          a chamber intended to contain the gaseous substance to characterise, the chamber being delimited, at least in part by a first wall, formed of a material at least partially transparent to said radiation, (11-12, 30, 70 fig. 1, ‘2 substrates’, ‘infrared light introduction window’, ‘infrared reflecting film’)


          the light source being optically associated with the chamber so as to inject said light radiation into the chamber, in the form of a light beam, a part at least of the light beamwherein the inner face of the first wall is etched so as to have recesses, each recess being delimited laterally by a lateral surface, a part of said lateral surface, which is illuminated by said light beam, being tilted, with respect to the average plane of said inner face by a tilt angle α which satisfies the following inequality: (70 fig 1, ‘infrared light reflecting film inner wall surface of cavity with angular facets can be configured by changing angular distances’; para(s) 0025-0048)



                                                      
    PNG
    media_image1.png
    37
    163
    media_image1.png
    Greyscale
 -4- 4844-0777-9285.v1BOUTAMI et al. - 17/110,871 Attorney Docket: 022044-0516381 

where ic is the critical angle of total internal reflection in said material and where n is the optical index of said material.  (abstract, 0009-0014, 0025-0048, 0063-0064; figures 1-3C, 6; ’70 infrared light reflecting film inner wall surface of cavity with angular facets’)



          Fuji-Wara does not teach:

          said first wall having:

          an inner face, substantially flat, situated on a side of the chamber, and 

          an outer face, a major part of the outer face being flat, contained in a same plane, and being substantially parallel to an average plane of the inner face, 

           Nexo teaches:

          an inner face, substantially flat, situated on a side of the chamber, and (fig. 2, ‘teaches a cavity with flat wall with inner and outer face parallel to each other’)

          an outer face, a major part of the outer face being flat, contained in a same plane, and being substantially parallel to an average plane of the inner face, (fig. 2, ‘teaches a cavity with flat wall with inner and outer face parallel to each other’)

          It would have been obvious before the effective filing date to combine the ‘photoacoustic gas chamber’ of Fuji-Wara with the ‘photoacoustic gas analyzer’ of Nexo in order to determine the particle type or concentration of gaseous substances.




          In regards to claim 2, Fuji-Wara teaches a device according to claim 1, (see claim rejection 1) wherein, for at least some of said recesses, the lateral surface that delimits the recess considered is formed of several flat facets. (70 fig. 1 ‘infrared light reflecting film inner wall surface of tilted facets in the cavity’)


          In regards to claim 3, Fuji-Wara teaches a device according to claim 2, (see claim rejection 2) wherein each of said flat facets, is tilted, with respect to the average plane of said inner face, by said tilt angle α. (70 fig. 1 ‘infrared light reflecting film inner wall surface of tilted facets in the cavity’)




          In regards to claim 4, Fuji-Wara teaches a device according to claim 2, (see claim rejection 2) wherein at least some of said recesses, of which the lateral surface is formed of several flat facets, are in the form of rectilinear grooves



          In regards to claim 9, Fuji-Wara teaches a device according to claim 2, (see claim rejection 2) wherein the first wall is formed in an essentially monocrystalline substrate, wherein the average plane of said inner face, and said flat facets, are parallel to different crystalline planes of said substrate.  (12, 30 fig. 1, ‘light reflecting film 70 aligned parallel as compared to substrate 12 and infrared light introduction window 30 forming part of the cavity 10’)



          In regards to claim 11, Fuji-Wara teaches a device according to claim 1, (see claim rejection 1) 

          Nexo teaches:

          wherein the chamber is also delimited by a second wall formed in said material, the second wall having an inner face, substantially flat, situated on the side of the chamber, and an outer face, substantially flat and parallel to the inner face of the second wall, the inner face of the second wall being etched so as to have also recesses, each recess being delimited laterally by a lateral surface, a part of said lateral surface, which is illuminated by said light beam, being tilted, with respect to an average plane of the inner face of the second wall, by said tilt angle α.  (fig. 2, ‘teaches a cavity with flat wall with inner and outer face parallel to each other’)



          In regards to claim 12, Fuji-Wara teaches a method for manufacturing a device for the photoacoustic characterisation of a gaseous substance, the method comprising: (para(s) 0025-0048; fig. 2)

          producing a chamber intended to contain the gaseous substance to characterise, the chamber being delimited, at least in part by a first wall ,
          Nexo teaches:

          first wall having an inner face, substantially flat and situated on a side of the chamber, as well as an outer face, the major part of the outer face being flat, contained in a same plane, and being substantially parallel to an average plane of said inner face, (fig. 2, ‘teaches a cavity with flat wall with inner and outer face parallel to each other’)


          producing, or mounting on the device, a light source that emits a light radiation, the light source being optically associated with the chamber so as to inject said light radiation into the chamber, in the form of a light beam, a part at least of the light beam being reflected on the inner face of the first wall, -7- Attorney Docket: 022044-0516381wherein producing the chamber comprises producing recesses, etched on the inner face of the first wall, each recess being delimited laterally by a lateral surface, a part of said lateral surface, which is illuminated by said light beam, being tilted, with respect to the average plane, of said inner face, by a tilt angle a which satisfies the following inequality: (abstract, 0009-0014, 0025-0048, 0063-0064; figures 1-3C, 6; ’70 infrared light reflecting film inner wall surface of cavity with angular facets can be configured by changing angular distances’)



                                                
    PNG
    media_image2.png
    37
    163
    media_image2.png
    Greyscale
 

          where ic is the critical angle of total internal reflection in said material and where n is the optical index of said material. (70 fig 1, ‘infrared light reflecting film inner wall surface of cavity with angular facets can be configured by changing angular distances’; para(s) 0025-0048)
 

Allowable Subject Matter

Claim(s) 5-8, 10, 13-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852